              Case 19-70013 Document 41 Filed in TXSB on 02/27/19 Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

In Re:                                §                      Case No. 19-70013-EVR
Bay Area Regional Medical Center, LLC §
                                      §
      Debtor                          §                               Chapter 7


 EXPEDITED APPLICATION FOR RETENTION OF BRETT NEAL AND SHATTUCK
            LLC AS AUCTIONEER/BROKER TO SELL ASSETS OF
               THE ESTATE PURSUANT TO 11 U.S.C §327(a)

             This motion seeks an order that may adversely affect you. If you oppose the
             motion, you should immediately contact the moving party to resolve the
             dispute. If you and the moving party cannot agree, you must file a response
             and send a copy to the moving party. You must file and serve your response
             within 21 days of the date this was served on you. Your response must state
             why the motion should not be granted. If you do not file a timely response,
             the relief may be granted without further notice to you. If you oppose the
             motion and have not reached an agreement, you must attend the hearing.
             Unless the parties agree otherwise, the court may consider evidence at the
             hearing and may decide the motion at the hearing.

             EXPEDITED RELIEF HAS BEEN REQUESTED. IF THE COURT
             CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL
             HAVE LESS THAN 21 DAYS TOANSWER. IF YOU OBJECT TO THE
             REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
             CONSIDERATION IS NOT WARRANTED; YOU SHOULD FILE AN
             IMMEDIATE RESPONSEREPRESENTED PARTIES SHOULD ACT THROUGH
             THEIR ATTORNEY

             Represented parties should act through their attorney.

             COMES NOW Catherine Stone Curtis, Trustee (the “Trustee” or the “Applicant”), the

duly appointed and acting Trustee in the above-captioned bankruptcy case, and hereby makes

Expedited Application for Retention of Brett Neal and Shattuck LLC as Auctioneer/Broker to Sell

Assets of the Estate (the “Application”), and would show the Court the following in support:

             1.    Bay Area Regional Medical Center LLC (the “Debtor”) filed this chapter 7 case

on January 10, 2019. Catherine Stone Curtis was appointed as the Chapter 7 Trustee.
{00406979}
              Case 19-70013 Document 41 Filed in TXSB on 02/27/19 Page 2 of 4



             2.   The assets of the bankruptcy estate include non-exempt personal property which

Trustee intends to sell pursuant to 11 U.S.C. §363 (the “Property), including but not limited to:

non-exempt medical supplies listed on the Debtors’ schedule A/B, including:

Medical Disposables/Supplies, including, but not limited to, bandages, saline solution, and other
disposables used by the Debtor during its pre-petition operation as a community hospital in the
Houston, Texas, area.


             3.   Applicant would further show that Brett Neal (“Neal”) of Shattuck LLC, Texas

License No. 16863, with offices at 2301East Saint Elmo Road, Austin, Texas, 78704, telephone

(512) 482-0270, is a duly licensed auctioneer in the state of Texas, and is therefore qualified to

act as auctioneer/broker for this estate.

             4.   No other professionals in the same profession have been previously employed

pursuant to Court order in this case to sell the medical disposables and supplies described above.

             5.   The terms of compensation to Neal shall be as follows, subject to review by the

Court, and provided that payment of any compensation and expenses shall only be by and upon

order of this Court:

                  Fifteen percent (15%) of the gross sales price, plus reasonable expenses, with a
                  10% buyer’s premium to be retained by the auctioneer and returned to the estate if
                  sold by auction; and

                  Ten percent (10%) of the gross sales price, plus reasonable expenses, if brokered
                  and/or if sold by individual sale.

No compensation will be paid until a fee application has been filed and approved by the court,

pursuant to 11 U.S.C. §328(a) and the requirements of any other applicable case law.

             6.   No compensation has been received by Neal prior to the filing of this application.

Neal represents no interest adverse to the estate. Attached hereto as Exhibits “A” and “B”,

respectively, are the Disclosure of Compensation under 11 U.S.C. §329 and Bankruptcy Rule

{00406979}
              Case 19-70013 Document 41 Filed in TXSB on 02/27/19 Page 3 of 4



2016(b) and the affidavit of Neal that he has no interest adverse to this estate.

             7.    Expedited Relief Requested. The Trustee requests expedited consideration and

a shortened notice period to file objections/responses to Tuesday, March 5, 2019, at 5:00 p.m.,

of this Motion as the Trustee has been made aware through the Debtor’s representative at the

341 Meeting that the saline solution included in the medical disposables has an expiration date

of April 2019.

             WHEREFORE, PREMISES CONSIDERED, Catherine Stone Curtis, Chapter 7 Trustee,

prays that she be authorized to retain Brett Neal as her auctioneer in the above Chapter 7

proceeding, and for such other relief as is just.

                                                       Respectfully submitted,

Date: February 26, 2019                               /S/CATHERINE STONE CURTIS
                                                      Catherine Stone Curtis
                                                      TBN: 24074100
                                                      Federal ID No.: 1129434
                                                      PULMAN, CAPPUCCIO & PULLEN LLP
                                                      P.O. Box 720788
                                                      McAllen, Texas 78504
                                                      956-467-1900 (phone)
                                                      956-331-2815 (fax)
                                                      ccurtis@pulmanlaw.com
                                                      Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served on the
counsel for debtor and the United States Trustee by electronic service according to BLR 9003 on
February 20, 2019.

             VIA ELECTRONIC NOTICE:
             U.S. Trustee
             US Trustee
             606 N Carancahua
             Corpus Christi, TX 78401

             VIA ELECTRONIC NOTICE AND VIA FIRST CLASS MAIL:

{00406979}
              Case 19-70013 Document 41 Filed in TXSB on 02/27/19 Page 4 of 4



             Bay Area Regional Medical Center, LLC
             7670 Woodway Drive
             Suite 160
             Houston, TX 77063 Debtor

             Richard L Fuqua, II
             Fuqua & Associates, PC
             5005 Riverway
             Ste. 250
             Houston, TX 77056
             Debtor’s Counsel

             And to all parties requesting notice, via ECF Notice.



                                                       /S/CATHERINE STONE CURTIS
                                                       Catherine Stone Curtis




{00406979}
